DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 10, the claim recites “the first cylinders”, in plural form, without proper antecedent basis. It is unclear whether the claim now requires multiple first cylinders for infringement, or if the pluralization was merely a typographical error. For examination purposes, the aforementioned recitation will be construed as --the first cylinder--, in its singular form.
Claim 11 is rejected by virtue of its dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 107228070 A) in view of Masuda (US 20070041852 A1).
As per claim 1, Wu discloses a compressor (see at least figure 6 and abstract), comprising: a first cylinder (11) provided with a first gas intake (15) and a first gas outlet (16), the first gas outlet (16) being configured to be connected to a predetermined heat exchanger (200); a second cylinder (21) provided with a second gas intake (25) and a second gas outlet (26), the second gas outlet (26) being configured to be connected to the predetermined heat exchanger (200); a gas pre-exhausting device (30 and related components) disposed on a cylinder block (see connection line of 30 that contacts 16) of the first cylinder (11), or on an upper end surface of the first cylinder (via the line that connects to the upper-side first gas outlet 16), the gas pre-exhausting device (30 and related components) comprising a pre-exhausting port (right side port of 30), the pre-exhausting port being connected to the second gas intake (25).  
However, Wu may not explicitly disclose a first control valve that controls the pre-exhausting port to be open or closed.
On the other hand, Masuda, directed to a compressor system, discloses a first control valve (104 or 110) that controls a pre-exhausting port to be open or closed (e.g. by changing the opening degree thereof).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), one of ordinary skill in the art would recognize that opening and closing the valve of Masuda can be done as a matter of controlling the superheating or supercooling degree achieved by the multi-stage compression system, depending on a desired cooling or heating capacity of the system. Moreover, it should be noted that Wu teaches using the pre-exhausting device to provide a buffer storage of refrigerant, thereby enhancing the reliability of the compressor while increasing the energy efficiency (see lines 29-37 of page 7 of the translation). When construing the teaching of the prior art of Wu and Masuda as a whole, one of ordinary skill in the art would recognize that a valve similar to the one taught by Masuda can be incorporated in conjunction with the buffer storage of Wu, in order to fine tune the amount of refrigerant flowing into the compressor stages. As per (2), since the prior art of Masuda has successfully implemented its own teachings with regards to the first valve, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Wu. Said reasonable expectation of success is apparent from the fact that both Wu and Masuda are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. compressor systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Wu may be significantly improved by incorporating the prior art teachings of Masuda, since the teachings of Masuda serve to complement the teachings of Wu by virtue of suggesting better control over the buffer storage fluid and superheating/supercooling degrees of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wu and to have modified them with the teachings of Masuda, by having a first control valve that controls the pre-exhausting port to be open or closed, in order to improve the control of refrigerant used as a buffer storage, without yielding unpredictable results.
As per claim 2, Wu as modified discloses wherein the first cylinder (11 of Wu) and the second cylinder (21 of Wu) is any combination of a rotor cylinder (see first two paragraphs of page 2 of the translation of Wu).  
As per claim 3, Wu as modified discloses wherein the pre-exhausting port (of 30 of Wu) and the second gas intake (25 of Wu) are connected via an internal passage of the compressor or connected via a pipeline (passage/pipeline for Pm1).  
As per claim 8, Wu as modified discloses air conditioner system (as evidenced by the condenser 200, expansion valves 400, and evaporator 300 shown in figure 6 of Wu), comprising the compressor of claim 1 (see rejection of claim 1).  
As per claim 9, Wu as modified discloses wherein the air conditioner system further comprises a gas-liquid separator (lower 500), a first heat exchanger (200), a second heat exchanger (300), a first throttling element (upper 400), and a second throttling element (lower 400), wherein, an inlet of the first heat exchanger (200) is connected (by virtue of the closed-loop system) to the first gas outlet (16) and the second gas outlet (26); an outlet (left side) of the first heat exchanger (200) is connected to an inlet (right side) of the first throttling element (upper 400); an outlet (left side) of first throttling element (upper 400) is connected to an inlet (upper side) of the gas-liquid separator (lower 500); a bottom outlet (lower side) of the gas-liquid separator (500) is connected to an inlet (left side) of the second throttling element (lower 400); an outlet (right side) of the second throttling element (lower 400) is connected to an inlet (left side) of the second heat exchanger (300); an outlet (right side) of the second heat exchanger (300) is connected to the first gas intake (15); the first heat exchanger (200) is the predetermined heat exchanger (evident from at least figure 6) and a top outlet of the gas-liquid separator (lower 500) is connected (via 31 and 30) to the second gas intake (25).  
As per claim 10, Wu as modified disclsoes wherein the air conditioner system comprises a double-cylinder enthalpy-increasing mode (see figure 6 of Wu); when the air conditioner system is in the double-cylinder enthalpy-increasing mode, refrigerant is discharged from the first cylinder (11) and the second cylinder (21) of the compressor (100), and then is transformed into high-pressure supercooled liquid via the first heat exchanger (200), and enters the gas-liquid separator (lower 500) via the first throttling element (middle 400); the refrigerant is divided into two flows in the gas-liquid separator (lower 500, as evidenced by the two outlets); one flow of liquid refrigerant enters the second throttling element (lower 400) via the bottom outlet of the gas-liquid separator (lower 500), and is throttled into low-pressure two-phase refrigerant (evident by the lower expansion valve 400), and then enters the second heat exchanger (300), and the low-pressure two-phase refrigerant evaporates into gaseous refrigerant in the second heat exchanger (300) and is drawn in the first cylinder (11); another flow of refrigerant gas in the gas-liquid separator (lower 500) is mixed with refrigerant discharged from the gas pre-exhausting device (30 and related components) via the top outlet of the gas-liquid separator (lower 500; see arrows that lead to 31), and then is drawn in the second cylinder (12, via 25).  
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 107228070 A) as modified by Masuda (US 20070041852 A1), as applied to claims 1 and 8 above, and further in view of Bae et al. (KR 20070087136 A), herein Bae. 
As per claims 4 and 20, Wu as currently modified may not explicitly disclose wherein a volume ratio of the second cylinder to the first cylinder is in a range from 0.1 to 0.7.  
On the other hand, Bae, directed to a compressor, discloses wherein a volume ratio of the second cylinder to the first cylinder is in a range from 0.1 to 0.7 (see claim 5 of the translation of Bae).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), Bae teaches that the volume efficiency can be improved by recompressing one-compressed refrigerant via volume reduction (see at least the abstract and the first paragraph of the “background art” section of the translation). Moreover, using the volume reduction recompression arrangement not only increases the efficiency, but also reduces leakage into the casing and prevents a reduction of the discharge pressure (see at least the first paragraph of the “industrial applicability” section of the translation). As per (2), one of ordinary skill in the art would recognize that since the prior art of Bae has successfully implemented its own teachings with regards to the volumetric ratio between the cylinders, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Wu. Said reasonable expectation of success is apparent from the fact that both Wu and Bae are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. compressors). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Wu may be significantly improved by incorporating the prior art teachings of Bae, since the teachings of Bae serve to complement the teachings of Wu by virtue of suggesting improved efficiency, reliability and damage prevention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Wu and to have modified them with the teachings of Bae, by having a volume ratio of the second cylinder to the first cylinder in a range from 0.1 to 0.7, in order to improve the efficiency of the system while preventing pressure losses, as similarly suggested by Bae, without yielding unpredictable results.
	
Allowable Subject Matter
Claims 5-7 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 5, 11 and 12. There are no prior art teachings that would otherwise supplement or substitute the teachings of Wu to arrive at the claimed invention. The prior art fails to teach the arrangement of the switching control valve group, the configurations of the first cylinder rotors, or an unloaded operating mode. 
It should also be noted that the intended purpose and operating principles of Wu, Masuda and Bae require the specific arrangement of the valves and components as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Wu, Masuda or Bae to arrive at the claimed invention would be based on improper hindsight, and would render the prior art inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the valves of Masuda to operate as claimed would change the principles of operation thereof, since it would require completely redesigning the structure of the air-conditioning apparatus such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. heating, cooling, etc.), as currently described therein. For instance, rearranging any of the valves (104, 108, 109 or 110 of Masuda) to operate as claimed would consequently require completely rearranging the adjacent fluid lines and components (e.g., 102, 103, 105, 106, etc.), most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of said claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143.